Citation Nr: 0521268	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  00-05 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from February 1954 to 
October 1957.  He died in December 1997.  The appellant is 
his widow.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1998 rating decision of the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO denied service connection for the cause of the 
veteran's death.

Because further development is required before deciding this 
appeal, the case is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

The claims file contains a Social Security Administration 
(SSA) award certificate, dated in December 1977.  The 
certificate indicates that an administrative law judge (ALJ) 
of SSA had issued a decision awarding the veteran benefits.  
Neither a copy of the ALJ's decision nor the medical records 
upon which that award was based are part of the current 
record.  VA's duty to assist includes obtaining pertinent 
records from SSA.  Murincsak v. Derwinski, 2 Vet. App. 363, 
372-73 (1992).



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:  

1.  Obtain a copy of the SSA's decision 
awarding the veteran disability benefits 
and copies of all medical records upon 
which that decision was based.  Once 
obtained, these records should be 
associated with the other evidence in the 
claims folder.

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
send her and her representative a 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

